Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  12/10/2020.  The instant application has claims 1-20 pending. The system, method and medium for using an pre-authentication address for moving the client device to an post-authentication virtual network. There a total of 20 claims.

Allowable Subject Matter

Claims 3, 5, 11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

These claims further narrow the scope and include subject matter relating to  “the policy is selected by a policy server based on identity information received from an identity server in response to the client device authenticating and from the pre-authentication address of the client device and a Media Access Control (MAC) address of the client device received from the network device” or “sending a renew, by the network device, for the post-authentication address in response to the client device sending a renew for the pre-authentication address” which is not found in prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawing filed on 12/10/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 12/10/2020 is accepted.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-10, 12-15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7665132 to Hisada in view of US Patent Pub 2008/00284445 to Dubue.

Regarding claim 1, 8, 14,  Hisada discloses A method comprising: providing, by a network device, a client device with a pre-authentication virtual network and a pre-authentication address(Col 4 LN 37-40, the sending of IP address assigned to VPN gateway unit & Fig. 7 item 1203, the ACL for PublicKey-B for gateway B & Col 4 Ln 40-42); moving the client device to a post-authentication virtual network based on the policy(Col 4 LN 55-59, the setting up of encrypted tunnel); obtaining a post-authentication address for the client device in response to moving the client device to the post-authentication virtual network(Col 4 LN 43-54, the private IP address of VPN gateway being retrieved and the private IP address of client from the ACL & Col 13 Ln 57-Col 14 Ln 6)and translating traffic for the client device to the post-authentication address(Col 4 LN 43-54, the private IP address of VPN gateway being retrieved and the private IP address of client from the ACL is equivalent to translating the address & Fig. 7 item 1209, 1210, 1211).  

But Hisada does not disclose the receiving a policy in response to the client device authenticating.  In the same field of endeavor as the claimed invention, Dubue discloses receiving a policy in response to the client device authenticating(Fig. 2 item 230, 235 & Par. 0031 & Par. 0055)

It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Hisada  invention to incorporate receiving a policy in response to the client device authenticating for the advantage of  policy table to determine the nature of traffic for source address as taught in Dubue see Par. 0055.


Regarding claim 2,9, 15,  the combined method/system/medium of Hisada  and Dubue , Hisada discloses The method of claim 1, wherein a port on the network device to which the client device is connected, by default, is in the pre-authentication virtual network using a pre-authentication subnetwork for which the pre-authentication address is within.  

Regarding claim 4, 10, 17,  the combined method/system/medium of Hisada  and Dubue , Hisada discloses The method of claim 1, wherein obtaining the post-authentication address comprises obtaining the post-authentication address by the network device on behalf of the client device(Fig. 7 item 1209, 1210, 1211, the IPAddress_A represents the client device that makes the request using the VPN gateway & Col 5 LN 45-66).  


Regarding claim 6, 12, 19, the combined method/system/medium of Hisada  and Dubue , Hisada discloses The method of claim 1, wherein the network device comprises a switch(Fig. 1 item 103, the gateway is switch).  

Regarding claim 7, 13, 20,  the combined method/system/medium of Hisada  and Dubue , Hisada discloses The method of claim 1, wherein the network device comprises a Wireless (Col 7 Ln 27-37, the various networks are disclosed)

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2015/0381596 to Johnson which discloses the VPN credentials for cloud-based virtual machines.

US Patent Pub 2016/0036857 to Foxhoven which discloses the DNS mainaitng IP address of users.

US Patent Pub 2017/0310709 to Foxhoven which discloses and DNS query being matched with policy


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov